Exhibit 10.22

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”), dated December 11, 2002
is entered into by DR. VANCE R. WHITE (“Executive”) and NANOGEN, INC., a
Delaware corporation (the “Company”).

 

WHEREAS, Executive and the Company have had a business relationship wherein
Executive has been an officer, employee and director of the Company; and

 

WHEREAS, Executive wishes to resign from the Company as described herein; and

 

WHEREAS, Executive and the Company wish to end their relationship with all
actual and potential disputes between them completely and amicably resolved:

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
in consideration of the amounts to be paid by the Company to Executive under
this Agreement, amounts which Executive is not otherwise entitled to receive,
Executive and the Company hereby agree as follows:

 

1.             Leave of Absence/Resignation from Company.  Executive shall
continue to be employed by the Company until December 31, 2002.  Effective
December 1, 2002 Executive will resign as a member of the Board of Directors of
the Company and take a leave of absence from the Company for medical reasons. 
Until December 31, 2002 he shall continue to be an employee of the Company and
be entitled the all of the benefits and obligations connected therewith.
Executive shall resign from the Company and shall no longer be employed as an
officer, employee and director of the Company on December 31, 2002 (“Severance
Date”).  Executive agrees that at all times he is employed with the Company, he
will fully and faithfully discharge the duties and responsibilities of his
position with the Company, as requested by the Company’s Executive Chairman.

 

2.             Severance Compensation.

 

(a)  Lump Sum Payment.  The Company will make a lump sum payment of $225,000 to
Executive equal to nine (9) months of Executive’s base salary on the Severance
Date, minus standard tax, other required deductions and the amount of any money
owed by Executive to the Company as described in Section 2(b) below.

 

(b)  Loan Repayment.  Executive and the Company had previously entered into a
Loan Agreement whereby the Company provided Executive with a loan of $150,000
for which Executive executed a Secured Promissory Note, dated June 4, 2001 (the
“Note”) to the Company and that was secured by a mortgage on Executive’s home. 
As of the Severance Date, the principal and interest due to the Company under
the Loan is $167,329.24 (the “Outstanding Note Balance”).  Pursuant to the Note,
the Company shall deduct the Outstanding Note Balance from the Lump Sum Payment
described in Section 2(a).  Executive shall use any remaining

 

1

--------------------------------------------------------------------------------


 

amount from the Lump Sum Payment to pay taxes incurred by his receipt of such
amount and for personal purposes.

 

(c)  Extend Exercise Date for Vested Stock Options.  As of the Severance Date,
Executive has received either incentive stock options or nonqualified stock
options to purchase up to 535,000 shares of the Company’s Common Stock as
various exercise prices pursuant to the Company’s 1997 Stock Incentive Plan, as
amended.  Of this amount, 229,894 shall be vested as of the Severance Date and
305,106 shall remain unvested.   As of the Severance Date, all of Executive’s
unvested shares shall expire and all of Executive’s vested shares remain
exercisable for a period of five (5) years from the Severance Date, subject to
the restrictions described below in Section 6. Such options shall be subject to
the U.S. tax laws and depending on such laws and the number of shares that are
exercisable by Executive in any given year, incentive stock options may lose
their favorable tax treatment and become nonqualified stock options.  Any
incentive stock options held by Executive with an exercise price below the
closing price of the Company’s Common Stock on the Severance Date shall become
nonqualified stock options on the Severance Date and any incentive stock options
with an exercise price above the closing price of the Company’s Common Stock on
the Severance Date shall remain incentive stock options for up to three (3)
months after the Severance Date and thereafter shall become nonqualified stock
options.  Executive acknowledges and agrees that he must consult with his own
tax advisor or attorney regarding the appropriate tax treatment for all of his
incentive stock options and nonqualified stock options and that he is not
depending on any employee of the Company to provide such advice.

 

3.             Other Benefits.  For a period of three months following the
Severance Date, the Company shall pay the Executive’s COBRA costs for such
benefit plans as may be offered during that time. Currently those plans are Blue
Cross PPO, Guardian Dental, VSP Vision Plan and an EAP program.  Other than as
provided for in this Section 3, following the Severance Date, Executive shall
not be eligible to participate in any of the Company’s employee benefit plans
(including, without limitation, the 401(k) plan), fringe benefit programs, and
group insurance arrangements, except under COBRA, the stock option agreements
and stock vesting programs described in Section 2 (c) for the periods described
therein.

 

4.             Tax Liability.  Executive shall be responsible for all tax
liability associated with any payments made pursuant to Section 2, except as
described herein.

 

5.             Non-Competition.  As consideration for the severance compensation
described in Section 2 and in order to protect the Company’s trade secret and
other “confidential information” of the Company as described below in Section 7,
during a period of nine (9) months from the Severance Date, Executive shall not,
other than with the prior written consent of the Board of Directors of the
Company,  engage, directly or indirectly, in any other business activity
(whether or not pursued for pecuniary advantage) with a company currently
commercializing microarray technology for use in clinical molecular diagnostics,
provided that Executive may own less than two percent of the outstanding
securities of any such publicly traded competing corporation.  Any violation by
Executive of this Section 5 shall result in the

 

2

--------------------------------------------------------------------------------


 

immediate cancellation of the extended exercise period for all options described
in Section 2 and the Company may thereafter take whatever other legal steps it
deems necessary to enforce this provision and protect the Company’s confidential
information.

 

6.             Nonsolicitation.  During a period of two (2) years after the
Severance Date, Executive will not directly or indirectly engage, encourage or
participate in the solicitations of any employee or consultant of the Company to
leave the Company for any reason or to devote less than all of any such
employee’s efforts to the affairs of the Company.

 

7.             Nondisclosure. During the term of this Agreement and thereafter,
Executive shall not, without the prior written consent of management, disclose
or use for any purpose (except in the course of his service under this Agreement
and in furtherance of the business of the Company) confidential information or
proprietary data of the Company, except as required by applicable law or legal
process; provided, however, that “confidential information” shall not include
any information known generally to the public or ascertainable from public or
published information (other than as a result of unauthorized disclosure by
Executive) or any information of a type not otherwise considered confidential by
persons engaged in the same business or a business similar to that conducted by
the Company.  Executive agrees to deliver to the Company at the termination of
his service, or at any other time that the Company may request, all memoranda,
notes, plans, records, reports and other documents (and copies thereof) relating
to the business of the Company which he may then possess or have under his
control.  Executive’s obligations to the Company under the Proprietary
Information, Inventions and Dispute Resolution Agreement, dated April __, 2001
by and between the Company and Executive (the “Proprietary Inventions
Agreement”) shall remain in full force and effect, notwithstanding the release
contained herein, except that Section 2(f) of the Proprietary Inventions
Agreement shall be replaced by Section 6 herein.

 

8.             Release. Executive acknowledges that the severance package
described herein is given in exchange for his signing this Agreement, and he is
not otherwise entitled to receive such benefits from the Company.  Executive
agrees that the severance package is in full satisfaction of any claims,
liabilities, demands or causes of action, known or unknown and he hereby
releases and forever discharges the Company and each of its past and present
directors, managers, officers, shareholders, agents, consultants, advisers,
employees, attorneys, servants, parents, subsidiaries, employee benefit plans,
predecessors, successors and assigns, and each of them separately and
collectively (the “Releasees”) from any and all claims, liens, demands, causes
of action, obligations, damages and liabilities of any nature whatsoever, known
or unknown, that he ever had, now has or may hereafter claim to have against the
Releasees.  The release includes, but is not limited to:

 

(a)  any and all claims relating to mental, physical or emotional injuries
sustained from invasion of privacy, to defamation, to interference with
prospective economic advantage, to intentional or negligent infliction of
emotional distress, to Executive’s employment or nonemployment by the Company,
to the termination of his employment, to any status, term or condition in such
employment, or to any physical or mental harm or distress from such

 

3

--------------------------------------------------------------------------------


 

employment or from termination of such employment;:

 

(b)  any and all claims under California statutory or decisional law pertaining
to wrongful discharge, discrimination, retaliation or breach of contract or
breach of public policy;

 

(c)  any and all claims under the Fair Employment and Housing Act, Title VII of
the Civil Rights Act of 1964 or the Americans with Disabilities Act;

 

(d)  any and all claims for costs, expenses or attorneys’ fees;

 

(e)  any claims to rehire rights; provided, however, that claims for vested
benefits and claims for workers’ compensation and unemployment insurance
benefits are not waived; and

 

(f)  any and all claims relating to the tax obligation for which Executive may
become liable as a result of this release or the payment of consideration
referred to above.

 

Execution of this Agreement does not bar any claims for breach of this
Agreement. The Company releases Executive from any claims it may have against
Executive prior to the date of this Agreement, including (but not limited to)
such claims as are specified in this Section 8.  This Agreement recognizes the
rights and responsibilities of the Equal Employment Opportunity Commission
(“EEOC”) to enforce the statutes which come under its jurisdiction and is not
intended to prevent Executive from participating in any investigation or
proceeding conducted by the EEOC; provided, however, that nothing in this
section limits or affects the finality or the scope of the release provided in
this Section 8, the waiver provided in Section 9 or the agreement to submit
claims to final and binding arbitration.

 

(g)  Opportunity to Revoke.  Executive acknowledges that he is aware that he has
twenty-one (21) calendar days to decide whether to enter into this agreement and
release of claims, and return this executed agreement to the Company.  Executive
agrees that he was offered twenty-one (21) calendar days to consider this
agreement and release.  This period is designed to allow Executive to consult
with a financial advisor, accountant, attorney or anyone else whose advice
Executive needs.  Executive should consult appropriate advisors, including an
attorney, during this period.

 

Executive further acknowledges that he is aware that he may revoke this
agreement and release of claims within seven (7) business days after it is
signed and received by the Company.  He further agrees that he is aware that in
the event he timely exercises his right of rescission he will have no rights to
the severance payment or other rights under this Agreement offered by the
Company.  If this agreement and release is not revoked in a writing delivered to
the Company in the time period set forth above, any severance payments due will
be made on or before January 10, 2003.

 

9.             Waiver.  The parties expressly waive all rights under
Section 1542 of the Civil Code

 

4

--------------------------------------------------------------------------------


 

of California which provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

The parties agree that the possibility that such unknown claims exist was taken
into account in determining the amount of consideration to be paid for the
giving of this Agreement.

 

10.           Covenant Not To Sue.  Executive covenants and agrees that he will
never, individually or with any person or in any way, commence or aid in any
way, except as required by due legal process, prosecute or cause or permit to be
commenced or prosecuted, any action or other proceeding based upon any claim
which is the subject of this Agreement.  This Agreement shall be deemed breached
and a cause of action shall be deemed to have accrued immediately upon the
commencement or prosecution of any action or proceeding contrary to this
Agreement.  Executive agrees that if he brings an action to challenge the
enforceability of this Agreement, he will tender to a neutral escrow, as
designated by the Company, all consideration that he received pursuant to this
Agreement.

 

In the event of any breach of this Section 10, the Company shall be entitled to
recover not only the amount of judgment which may be awarded against such
releasee, but also all such other damages, costs and expenses as may be incurred
by such releasee, including court costs, attorneys’ fees and all costs and
expenses, taxable or otherwise, in preparing the defense of or defending
against, or seeking or obtaining an abatement of or injunction against, any
action or proceeding brought in violation of this Section 10 and in prosecuting
any claim, counterclaim or cross-claim based hereon.

 

11.           No Assignment; Authority.  The parties represent and warrant that
no other person had or has or claims any interest in the claims referred to in
Section 8 above; that they have the sole right and exclusive authority to
execute this Agreement; that they have the sole right to receive the
consideration paid therefor; and that they have not sold, assigned, transferred,
conveyed or otherwise disposed of any claim or demand relating to any matter
covered by this Agreement.

 

12.           No Admission. The parties acknowledge that the payment of
consideration, referred to herein, is made solely for the purpose of purchasing
peace and eliminating possible involve­ment in protracted litigation based upon
disputed claims that the other could make and does not constitute an admission
or concession of any liability on account of any of said claims, liability for
which is expressly denied by all releasees.

 

13.           Confidentiality. The parties covenant and agree to maintain the
confidentiality of the existence and terms of this Agreement, including (without
limitation) the nature and payment of consideration referred to in this
Agreement and to make no voluntary statement,

 

5

--------------------------------------------------------------------------------


 

except as may be necessary for the purposes of audit, taxation returns or other
disclosures required by law.

 

14.       Miscellaneous Provisions.

 

(a)  Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. certified mail, return receipt
requested and postage prepaid.  In the case of Executive, mailed notices shall
be addressed to him at the home address which he most recently communicated to
the Company in writing.  In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Assistant Secretary.

 

(b)  Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company.  No waiver
by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

 

(c)  Whole Agreement.  No agreements (including any employment agreement),
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof,
except that the Proprietary Inventions Agreement shall remain in full force and
effect.

 

(d)  Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California
(other than choice-of-law provisions).

 

(e)  Arbitration.  Any dispute arising out of or relating to this Agreement, or
the breach termination or validity thereof (including the determination of the
interpretation or scope of this agreement to arbitrate), shall be resolved first
by mediation pursuant to the Employment Mediation Rules of the American
Arbitration Association.  If mediation is not successful, then the dispute shall
be resolved by a single neutral arbitrator in binding arbitration administered
by the American Arbitration Association under its Rules for the Resolution of
Employment Disputes.  The arbitration shall take place in San Diego, California,
and judgment upon the award rendered by the arbitrator may be entered by any
court having jurisdiction thereof.  The Company shall bear the costs of
arbitration if Executive prevails.  If the Company prevails, Executive shall pay
half the cost of the arbitration or $500.00, whichever is less.  Each party
shall pay its own attorneys’ fees, unless the arbitrator orders otherwise,
pursuant to applicable law, except as provided in Section 10.

 

(f)  Consultation with Counsel.   Executive acknowledges that he has been

 

6

--------------------------------------------------------------------------------


 

advised and had the opportunity to consult legal counsel prior to signing this
Agreement and that he is entering into this Agreement knowingly and voluntarily.

 

(g)  Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.

 

(h)  Assignment and Successors.  Neither party shall assign any right or
delegate any obligation hereunder without the other party’s written consent, and
any purported assignment or delegation by a party hereto without the other
party’s written consent shall be void.  This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and Executive, his heirs,
executors, administrators and legal representatives.

 

IN WITNESS WHEREOF,  each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer.

 

 

 

 

By:

/s/ DR. VANCE R. WHITE

 

 

 

 

Dr. Vance R. White

 

 

 

 

 

 

NANOGEN, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ HOWARD C. BIRNDORF

 

 

 

 

Howard C. Birndorf

 

 

 

Executive Chairman

 

7

--------------------------------------------------------------------------------